DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 9-11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2020/0126267 A1) in view of Uchida (JP 2017101961 A).

Concerning claim 1, Wu et al. (hereinafter Wu) teaches an information processing device comprising: 
a picture image inputter configured to acquire a picture image imaged by a camera (fig. 1b: camera & processor 110); 
and 
at least one processor configured to execute a program stored in a memory (fig. 1b: processor 110; ¶0024), wherein 
the at least one processor 
from the picture image acquired by the picture image inputter, detects light emitted by a light-emission device and acquires a position of the light in the picture image (fig. 9: S910 & ¶¶0105-0107; ¶0092: “The marker can also be an actively light-emitting object with light-spot”), 
acquires, based on (i) brightness of the detected light emitted by the light-emission device (¶¶0113-0115), (ii) the acquired position of the light (fig. 9: S910 & ¶¶0105-0107; ¶0092: “The marker can also be an actively light-emitting object with light-spot”), and (iii) a pre-stored standard image information (¶0037), set brightness information indicating an appropriate brightness at the position for light to be emitted by the light-emission device (¶¶0113-0115: wherein the target illumination brightness corresponds to the claimed “set brightness information”), and 
transmits the acquired set brightness information to the light-emission device (¶0115: transmitting control instructions for a target illumination brightness). Not explicitly taught is the device using a pre-generated set brightness map indicating set brightness information for each of regions in the picture image.
Uchida teaches a light-emitting device adjusting unit set brightness information indicating an appropriate brightness at the position for light to be emitted by the light-emission device based on a pre-generated set brightness map indicating set brightness information for each of regions in the picture image (¶¶0083-0085: a predetermined luminance or hue value of regions from a score map (corresponding to the claimed pre-generated set brightness map) is used in adjusting the light-emitting device). Given this teaching, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Wu invention to use a pre-generated set brightness map indicating set brightness information for each of regions in the picture image in order to determine if the detected brightness is within range of a predetermined value or threshold.

Concerning claim 2, Wu further teaches the information processing device according to claim 1, wherein 
the at least one processor causes storage of the acquired set brightness information in the memory (¶0025: memory 120; ¶0052; ¶0074; ¶0111; ¶0114).

Concerning claim 9, Wu further teaches the information processing device according to claim 1, wherein upon the light-emission device emitting light at a brightness of the set brightness information transmitted to the light-emission device, the at least one processor receives, from the light-emission device, information to the effect that light is emitted at the brightness of the set brightness information (fig. 7: S740 & fig. 9: S940: the marker is properly recognized from the image captured at the target brightness).

Claim 10 is the corresponding method to the apparatus of claim 1 and is rejected under the same rationale.

Claim 11 is the corresponding method to the apparatus of claim 2 and is rejected under the same rationale.

Claim 18 is the corresponding method to the apparatus of claim 9 and is rejected under the same rationale.

Claim 19 is the corresponding non-transitory computer-readable recording medium to the method of claim 10 and is rejected under the same rationale.

Claims 4, 7, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2020/0126267 A1) in view of Uchida (JP 2017101961 A), further in view of Nakamura et al. (WO 2005124687 A1).

Concerning claim 4, Wu in view of Uchida teaches the information processing device according to claim 1. Not explicitly taught is the device wherein in the acquisition of the set brightness information, the at least one processor generates a plurality of the set brightness maps, each of the set brightness maps being generated for one of a plurality of timings.
Nakamura et al. (hereinafter Nakamura) teaches a system for marker tracking, wherein the system images at a plurality of timings (¶0005: imaging using high precision and high-speed cameras; ¶0007: the cameras differ in frame rate and resolution).
Taking the teachings of Wu, Uchida, and Nakamura together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Wu system by incorporating the imaging techniques of Nakamura. Such a modification would result in a combined system that generates the set brightness maps for one of a plurality of timings. The incorporation of Nakamura would improve the Wu system by improving tracking with the high-speed camera and improving accuracy (e.g., spatial resolution) with the high precision camera.

Concerning claim 7, Wu further teaches the information processing device according to claim 4, wherein 
the light-emission device is one or more light-emission devices (¶0092, ¶0097), and 
in the acquisition of the set brightness information, when a number of the one or more light-emission devices are changed, the at least one processor generates the set brightness map based on a position of each of the one or more light-emission devices after the change (¶¶0123-0125: the number of color feature points effect the ratios of the first and second regions respectively).

Claim 13 is the corresponding method to the apparatus of claim 4 and is rejected under the same rationale.

Claim 16 is the corresponding method to the apparatus of claim 7 and is rejected under the same rationale.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2020/0126267 A1) in view of in view of Uchida (JP 2017101961 A), further in view of Mayer et al. (US 2020/0160555 A1).

Concerning claim 8, Wu in view of Uchida teaches the information processing device according to claim 1. Wu teaches the device, further comprising: wherein,
a camera (fig. 1b: camera);
the at least one processor
detects, from each of the picture images acquired by the camera, light 
emitted by the light-emission device (fig. 7: S910 & ¶¶0105-0107), and 
acquires the set brightness information based on brightness of the detected light 
emitted by the light-emission device (¶¶0113-0115: wherein the target illumination brightness corresponds to the claimed “set brightness information”).
	It is noted that Wu and Uchida are silent on a plurality of cameras.
	Mayer et al. (hereinafter Mayer) teaches an image processing system for imaging markers attached to objects (¶0002). The system comprising, a plurality of cameras (fig. 1: cameras 16a-16n).
	Taking the teachings of Wu, Uchida, and Mayer together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Wu system to incorporate a plurality of cameras and detect the light emitted by the light-emission device from an image acquired by the plurality of cameras in order to determine a 3D position of markers on an object of interest.

Claim 17 is the corresponding method to the apparatus of claim 8 and is rejected under the same rationale.

Allowable Subject Matter
Claims 5-6 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see page 7 of Applicant’s remarks filed 02/23/2022, with respect to the rejection of claims 7 and 16 under 35 U.S.C. § 112(b) have been fully considered and are persuasive.  The rejection has been withdrawn.
Applicant’s arguments, see pages 7-8 of Applicant’s remarks filed 02/23/2022, with respect to the rejections of claims 1-3, 9-12, and 19 under 35 U.S.C. § 102(a)(2) have been fully considered, but they are moot in view of new grounds of rejection presented above.
Applicant’s arguments, see page 8 of Applicant’s remarks filed 02/23/2022, with respect to the rejections of dependent claims 4-8 and 13-181have been fully considered, but they are moot in view of new grounds of rejection presented above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ANDERSON II whose telephone number is (571)270-1444. The examiner can normally be reached Monday - Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN PENDLETON can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Anderson II/Primary Examiner, Art Unit 2425